USDC IN/ND case 3:20-cv-00105-DRL-MGG document 11 filed 08/24/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 LAURENTINO ZUNIGA,

                      Petitioner,

        v.                                        CAUSE NO. 3:20-CV-105-DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION & ORDER

       Laurentino Zuniga, a prisoner without a lawyer, filed an amended habeas corpus

petition attempting to challenge his convictions and 60-year sentence under cause

number 02D04-0410-FA-60 by the Allen Superior Court on June 20, 2005. ECF 8 at 1.

However, habeas corpus petitions are subject to a strict one-year statute of limitations.

              (1) A 1-year period of limitation shall apply to an application for a
       writ of habeas corpus by a person in custody pursuant to the judgment of a
       State court. The limitation period shall run from the latest of--

                     (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for seeking
              such review;

                     (B) the date on which the impediment to filing an application
              created by State action in violation of the Constitution or laws of the
              United States is removed, if the applicant was prevented from filing
              by such State action;

                      (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has been
              newly recognized by the Supreme Court and made retroactively
              applicable to cases on collateral review; or
USDC IN/ND case 3:20-cv-00105-DRL-MGG document 11 filed 08/24/20 page 2 of 4


                     (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the exercise of
              due diligence.

              (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment
       or claim is pending shall not be counted toward any period of limitation
       under this subsection.

28 U.S.C. § 2244(d).

       Question 9 on the habeas corpus petition sets forth the text of the statute and

asks for an explanation why the petition is timely. In response, Mr. Zuniga wrote,

       This Writ of Habeas Corpus is filed in accordance with the rules governing
       sec. 2254 cases and Title 28 USC 2244(b)(3)(A) and is available to Petitioner
       who herein states that the conviction and sentence imposed is in violation
       of the U.S. Constitution amendments five, six, eight, and fourteen
       respectively. Petitioner Zuniga invokes at this time a proceeding under this
       rule and statute to secure relief and will submit [if needed] evidentiary
       material and supplementary case opinion for consideration in accordance
       with Title 28 USC sec(s) 2246, 2247 respectively. The Petitioner additionally
       invokes Fed. R Evid. 201(d); when mandatory “A court shall take judicial
       notice if requested by a party and supplied with necessary information.”
       The Petitioner respectfully requests that this filing be construed liberally in
       accordance with the United States Supreme Court ruling in Erickson v
       Pardus, 551 US 89, 94 (2007), as the Petitioner is trying to speak ‘plainly’ and
       is without an attorney at present. Petitioner avers that his Post-Conviction
       attorneys were ineffective in the sense that both attorney’s withdrew their
       appearances’ when there was evidence that Zuniga had a Boykin issue.

ECF 8 at 5 (brackets in original).

       Nothing in his answer or any other part of the petition indicates state action

impeded him from filing a habeas corpus petition sooner, that his claims are based on a

newly recognized constitutional right, or that his claims are based on newly discovered

evidence. 28 U.S.C. § 2244(d)(1)(B), (C), and (D) thus don’t establish the start of the

limitation period.


                                              2
USDC IN/ND case 3:20-cv-00105-DRL-MGG document 11 filed 08/24/20 page 3 of 4


       The limitation period began to run pursuant to 28 U.S.C. § 2244(d)(1)(A) when the

conviction became final upon the expiration of the time to pursue direct review. Mr.

Zuniga filed a direct appeal to the Indiana Court of Appeals, but he didn’t petition for

transfer    to     the    Indiana      Supreme       Court.      See    docket       sheet    at:

https://publicaccess.courts.in.gov/docket/Search/Detail?casenumber=UkAooIjKPzY

HNxFy5jPuUO9_sWjgAUOtKKW-aPB9LSjPTQqst112rXxCokJb3xcg0.                        The    time   for

pursuing direct review ended when the time to file a petition to transfer expired on April

5, 2006. See Ind. R. App. P. 57(C) (thirty days to petition for transfer) and Gonzalez v.

Thaler, 565 U.S. 134, 150 (2012). (“[T]he judgment becomes final . . .when the time for

pursuing direct review . . . expires.”). The one-year period of limitation expired on April

5, 2007.

       Mr. Zuniga didn’t have any other properly pending state court proceeding

challenging this conviction until he filed a post-conviction relief petition in 2011.

However, that did not “restart” the federal clock, or “open a new window for federal

collateral review.”1 De Jesus v. Acevedo, 567 F.3d 941, 942-43 (7th Cir. 2009). The original

habeas corpus petition filed in this case was not deposited into the prison mail system

until January 31, 2020. ECF 2 at 15. Therefore, this habeas corpus petition is years late.

Because it is untimely, this petition must be dismissed.




1However, even if it did, this petition would still be untimely. In the appeal from the denial of
his post-conviction relief petition, his petition to transfer to the Indiana Supreme Court was
denied on January 17, 2019. He didn’t place his original habeas corpus petition into the prison
mail system until more than a year later on January 31, 2020. See ECF 2 at 15.


                                               3
USDC IN/ND case 3:20-cv-00105-DRL-MGG document 11 filed 08/24/20 page 4 of 4


       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider whether

to grant or deny a certificate of appealability. To obtain a certificate of appealability when

a petition is dismissed on procedural grounds, the petitioner must show that reasonable

jurists would find it debatable (1) whether the court was correct in its procedural ruling

and (2) whether the petition states a valid claim for denial of a constitutional right. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for finding that jurists of

reason would debate the correctness of this procedural ruling. There is no basis for

encouraging Mr. Zuniga to proceed further and a certificate of appealability must be

denied. For the same reasons, he may not appeal in forma pauperis because an appeal could

not be taken in good faith.

       For these reasons, the court:

       (1) DENIES habeas corpus pursuant to Section 2254 Habeas Corpus Rule 4 because

the petition is untimely;

       (2) DENIES Laurentino Zuniga a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11;

       (3) DENIES Laurentino Zuniga leave to appeal in forma pauperis pursuant to 28

U.S.C. § 1915(a)(3); and

       (4) DIRECTS the clerk to close this case.

       SO ORDERED.

       August 24, 2020                             s/ Damon R. Leichty
                                                   Judge, United States District Court




                                              4
